On Rehearing.
Ludeling, C. J.
Are-examination of the facts and the law satisfies us that there was no error in the original opinion rendered in this case.
It is true that, under a resolution of the City Council of the tenth of June, 1870, proposals for furnishing one hundred and fifty thousand barrels of shells were invited. This invitation for bids was subject to the condition that the city could reject all bids. As Thomas’ bid was the lowest, the Administrator of Improvements advised that a contract be adjudicated to him for fifty thousand barrels, with a right reserved to the city to accept or reject the remaining one hundred thousand barrels within sixty days. The City Council adopted the suggestion. *663The city thus modified the contract. The resolution of the twenty-sixth of July, 1870, adjudicated a contract to Thomas for fifry thousand barrels of shells, and this is the only adjudication or contract between the parties. It is said that the city could not modify the contract without Thomas’ consent. The city had the right to reject the bid in toto, or she might propose a modification of the contract bid for by the plaintiff, and, of course, such modified contract would only be binding on Thomas if he assented to it. This he did in the notarial act signed by him. And the term cash used in the notarial act is explained by the letter of the plaintiff, written ten days before the contract was made, to the Administrator of Improvements — that is, money, or bonds of the city at ninety cents on the dollar. This interpretation of the contract appears to have been put upon the contract by the plaintiff himself, by taking convertible certificates for said bonds in payment for shells delivered under the contract.
We think the city has not been in default. We therefore adhere to ■the decree hitherto made in this case.